The opinion of the Court was drawn up by
Appleton, C. J.
The town of Winterport was incorporated out of part of the town of Frankfort.
*448The liabilities of these towns for the support of paupers must be decided by the general pauper law of the State, or by the special Act creating the new town. They are not liable at common law.
The plaintiffs cannot recover under the general law relating to paupers, because it is conceded that the pauper Doyle had no settlement in the defendant town.
The plaintiffs cannot recover under the Act of 1860, c. 422, incorporating the town of Winterport, — because the obligation thereafter to support those now chargeable as paupers Mi Frankfort, and not having a settlement therein, is not specially imposed on the defendant town.
The Act, c. 422, § 3, so far as it relates to paupers, is in these words, — "the .inhabitants of Winterport shall support all persons now chargeable as paupers in Frankfort, whose legal settlement is within the limits of Winterport; and all persons hereafter becoming chargeable shall belong to that town, in the territory of which they shall then have their legal settlement, whether direct or derivative.”
It will be perceived, that, as between these towns, the obligation of providing for those situated similarly to the pauper in question is not théreby imposed upon either town. The plaintiff town has no better right to recover of the defendants than would any other town have, in which she might receive support. That is, the defendant town is not liable, because the pauper has no settlement therein. Holden v. Brewer, 38 Maine, 472. This must be regarded as a casus omissus, for which no provision has been made in the Act of incorporation, though it is otherwise in some of the Acts of incorporation cited by the counsel for the defendants. Action to stand for trial.
Cutting, Kent, Walton, Barrows and Daneorth, JJ., concurred.